Title: To George Washington from Brigadier General Enoch Poor, 31 May 1779
From: Poor, Enoch
To: Washington, George



Sir
Easton [Pa.] May 31st 1779

I am informed that while Colo. Hazen commanded my Brigade you sent forward the Arrangement of the New Hamp: Line desiring such Casualties might be noted as had taken Place since it was given in, which Arrangement Colo. Hazen has not transmitted Me—by Capt. Fogg I send one with the alterations desired, other wise similar to the former—Lt McGaffee of the 3 Regt is deranged who being on Furlough refused to Join his Regt when ordered chusing rather to retire to his Farm—Lt Gilman of the 2d is cashiered, and one Capt. in the Same Regt was omitted, I suppose thro Mistake in Copying who in the inclosed is inserted—the Officers being very desirous of their Commissions Capt. Fogg will wait a few Days if they can be delivered.
The State of New Hampshire have appointed fourteen Ensigns in their Line and given them Certificates as pr the inclosed. I am your Excellency’s Most Obt and h’ble Servant
Enoch Poor
